NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 11a0139n.06

                                            No. 09-6389                                     FILED
                                                                                        Mar 11, 2011
                           UNITED STATES COURT OF APPEALS                         LEONARD GREEN, Clerk
                                FOR THE SIXTH CIRCUIT


TRACY BAILEY,                                              )
                                                           )
       Plaintiff-Appellant,                                )
                                                           )
v.                                                         )    ON APPEAL FROM THE UNITED
                                                           )    STATES DISTRICT COURT FOR
COMMISSIONER OF SOCIAL SECURITY,                           )    THE WESTERN DISTRICT OF
                                                           )    KENTUCKY
       Defendant-Appellee.                                 )
                                                           )
                                                           )



       Before: GRIFFIN and KETHLEDGE, Circuit Judges; BERTELSMAN, District Judge.*


       KETHLEDGE, Circuit Judge. Tracy Bailey appeals the district court’s judgment affirming

an administrative law judge’s denial of her application for social-security disability benefits. Having

reviewed the record, we conclude that substantial evidence supports the ALJ’s findings and that

Bailey’s remaining arguments are meritless. We therefore affirm.

       Bailey suffered a lower-back injury in January 1999 while working as a certified nurse’s

assistant at a nursing home. Her employment there ended in December 2000. She has not worked

since. She had back surgery for spinal decompression and fusion in January 2003. Six months later,

she had a second back surgery to remove a herniated disk.



       *
         The Honorable William O. Bertelsman, Senior United States District Judge for the Eastern
District of Kentucky, sitting by designation.
No. 09-6389
Bailey v. Comm’r of Soc. Sec.

       Bailey filed an application for disability benefits in May 2003. An ALJ granted benefits for

a closed period running from December 2000 to February 2004. She thereafter filed a second

application for a period beginning in October 2004. A different ALJ rejected this application,

finding that Bailey’s complaints did not amount to a listed impairment in the relevant regulations.

The ALJ also determined that Bailey could perform a full range of sedentary work. In reaching this

conclusion, the ALJ cited Bailey’s lack of credibility and agency physicians’ opinions that Bailey

could perform light work. This decision became final when the Appeals Council denied review.

Bailey thereafter sought review of the ALJ’s decision in federal district court. The district court

rejected all of Bailey’s arguments and affirmed the decision. This appeal followed.

       Our task is to determine whether the ALJ applied the correct legal standards and reached a

conclusion supported by substantial evidence in the record. See Kyle v. Comm’r of Soc. Sec., 609

F.3d 847, 854 (6th Cir. 2010). Substantial evidence is evidence that “a reasonable mind might

accept as adequate to support a conclusion.” Id. (internal quotation marks omitted).

       Bailey argues that substantial evidence does not support the ALJ’s finding that her spinal

condition does not medically equal a disorder of the spine, as described in the applicable regulations.

20 C.F.R. pt. 404, subpt. P, app. 1, § 1.04 (“§ 1.04”). Normally, a claimant can establish disability

by demonstrating all of the medical findings listed for an impairment. 20 C.F.R. § 404.1525(c)(3).

If a claimant does not have one of the findings, however, she can present evidence of some medical

equivalent to that finding. Id. § 404.1526(b)(1)(ii). To demonstrate such a medical equivalent, the

claimant must present “medical findings equal in severity to all the criteria for the one most similar

listed impairment.” Sullivan v. Zebley, 493 U.S. 521, 531 (1990) (emphasis in original).

                                                 -2-
No. 09-6389
Bailey v. Comm’r of Soc. Sec.

       Here, to establish a disorder of the spine, Bailey must show either nerve-root or spinal-cord

compression. See §§ 1.04A, 1.04C. She concedes that she can show neither; but she argued to the

ALJ that her incomplete spinal fusion has created symptoms that are the medical equivalent to both

forms of compression. The ALJ disagreed: he noted that, despite her incomplete fusion, doctors had

been relatively upbeat with respect to her spinal condition since the surgeries and had not mentioned

any “findings equivalent in severity to the criteria of any listed impairment.”

       Bailey reiterates her medical-equivalency argument here. To establish the equivalent of

nerve-root compression, Bailey must demonstrate a lack of motor strength, a lack of sensory

functions, and a positive straight-leg raising test, among other things. See § 1.04A. She cannot do

so: numerous doctors’ reports show the opposite of these findings.

       As for spinal-cord compression, Bailey must show that she cannot “ambulate effectively,”

among other criteria. See § 1.04C. Under the regulations, “[i]nability to ambulate effectively means

an extreme limitation of the ability to walk[.]”          20 C.F.R. pt. 404, subpt. P, app. 1,

§ 1.00(B)(2)(b)(1). But no doctor or physical therapist ever imposed any limitation on Bailey’s

walking, which precludes the necessary showing here. See Schultz v. Astrue, 479 F.3d 979, 982 (8th

Cir. 2007). Indeed, one doctor even noted Bailey’s ability to walk normally. Bailey does cite her

own testimony that she “is limited in her ability to walk at a reasonable pace over [a] sufficient

distance[.]” Bailey Br. at 18. But the ALJ found Bailey’s testimony generally to be incredible. That

finding is supported by Bailey’s testimony that she smoked marijuana “to stay alive” so that others

“wouldn’t think [she] was a Narc.” Moreover, one doctor noted that Bailey was exaggerating her

pain, and physical therapists stated that her reports of pain were “inconsistent” and that her

                                                 -3-
No. 09-6389
Bailey v. Comm’r of Soc. Sec.

“subjective complaints did not always correlate with her objective findings.” Substantial evidence

therefore supports the ALJ’s finding that Bailey’s impairment does not medically equal a listed

impairment.

       Next, Bailey argues that substantial evidence does not support the ALJ’s finding that she can

perform a full range of sedentary work. Her argument, specifically, seems to be that the ALJ failed

to provide a detailed analysis of each medical report in his opinion. That argument is meritless.

True, an ALJ is required to—and, in this case, did—provide specific reasons for crediting or

discrediting a claimant’s testimony. See Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 248 & n.5

(6th Cir. 2007). But he is not required to analyze the relevance of each piece of evidence

individually. Instead, the regulations state that the decision must contain only “the findings of facts

and the reasons for the decision.” 20 C.F.R. § 404.953. The ALJ’s opinion did just that: the ALJ

cited to evidence and fully explained the reasons for denying Bailey’s application. Further, the ALJ

stated that he reached his conclusion “[a]fter careful consideration of the entire record”— which we

have no reason to doubt after our own independent review of the record.

       Moreover, substantial evidence supports the ALJ’s finding that Bailey is capable of sedentary

work. Two assessments of Bailey’s residual-functional capacity—one conducted in September 2006

and one in November 2006—noted her ability to stand or walk for six hours a day, sit for six hours

a day, occasionally lift twenty pounds, and frequently lift ten pounds. The assessments further noted

a lack of postural limitations, with the sole exception of stooping. Of the medical records, only her

social-security consultative examination contradicts these findings as far as her ability to carry out

repetitive work. But given the remainder of the record—not to mention Bailey’s own statements that

                                                 -4-
No. 09-6389
Bailey v. Comm’r of Soc. Sec.

she can still clean her home, go shopping, and visit friends and family, although not as often as she

once did—a reasonable mind could find adequate evidence to support the ALJ’s conclusion that

Bailey could perform sedentary work.

       Bailey next argues that she did not receive a fair and impartial hearing before the ALJ. We

presume that judicial and quasijudicial officers, including ALJs, carry out their duties fairly and

impartially. See Rosen v. Goetz, 410 F.3d 919, 930-31 (6th Cir. 2005). Bailey has the burden of

persuading us otherwise, which she can do only with “convincing evidence that a risk of actual bias

or prejudgment is present.” Navistar Int’l Transp. Corp. v. U.S. E.P.A., 941 F.2d 1339, 1360 (6th

Cir. 1991) (internal quotation marks omitted).

       Bailey cites two aspects of the ALJ’s conduct as evidence of bias. First, she says bias is

shown by the ALJ’s failure to evaluate each medical record individually in his opinion. We have

already disposed of that argument. Second, she says the ALJ was hostile towards her at the hearing.

We have reviewed the hearing transcripts and find no impropriety at all. Her claim of bias is

meritless.

       Finally, Bailey argues that we should remand her case to the ALJ for consideration of an

October 2004 report that was not part of the administrative record. We reject this argument for the

same reasons the district court did.

       The district court’s judgment is affirmed.




                                                 -5-